DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-12, 14-24, and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the feature “a physical etch applicator”.  The underlined portion is unclear because Applicant did not clearly define what is considered as a physical etch applicator and/or non-physical etch applicator.  In terms of etching well known in the art, etching is typically classified into wet etching or dry etching method.  Both of these (wet and dry) methods require physical contact with the substrate.  The wet etching refers to physical contact of the substrate with a liquid solution.  The dry etching method refers to physical contact of the substrate with bombardment of sand or ions.  Thus, it is unclear what method is included in the “physical etch applicator” as claimed.  To further prosecution, the Examiner will examine the underlined feature of “a physical etch applicator” of claim 1 to be “sandblaster, brittle blaster, or other mechanical or chemical etcher” as in the Specification, page 4, lines 8-9.  The remaining claims, 2-8, 10-12, 14, 16-24, and 27-31 are rejected because they inherit the indefiniteness of their parent claims, 1 and 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 15-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu).
With regards to claims 1 and 15, Uematsu discloses a method for etching a substrate and an etched substrate having an etched portion (pages 20-21, “Processing methods for glass substrates”), comprising: 
loading the substrate onto a mask applicator (surface in which exposure and developing step were performed, page 20) to receive a mask; 
applying a solution to the substrate to prevent the mask from permanently adhering to the substrate; wherein the solution is a silicone polymer (page 18, paragraphs 4-5; notably “silicon” and “trimethylsilylamine group such as a cyano group and a silazane”); 
applying the mask to the substrate using the mask applicator (page 20, “Etching mask formation method”); 
etching the substrate with a physical (see 35 USC 112 rejection above) etch applicator (page 20-21, “Processing methods for glass substrates”, the etching is performed by a wet etching method which includes the use of a (physical) etching solution (as opposed to non-physical etching method such as lasers)); and 
cleaning the substrate to remove the mask from the substrate (page 21, last paragraph of “Processing methods for glass substrates”).  
With regards to claim 7, Uematsu discloses the method according to Claim 1, wherein: 
the solution is a pre-coat solution (the amine treatment is a pre-treatment before forming the etching mask; page 15, “Pretreatment method”); 
the solution is applied using a spray applicator (“spray coating machine”, page 20, first paragraph); and 
the solution is applied to an entire surface of the substrate (page 15, “Pretreatment method”).  
With regards to claim 8, Uematsu discloses the method according to Claim 1, further comprising: stripping the mask from the substrate (page 21, last paragraph of “Processing methods for glass substrates”) prior to cleaning residual materials from the substrate.  
With regards to claims 16-17 and 19-31, Uematsu discloses the etched substrate according to claim 15.  The limitations of claims 16-17 and 19-31 are directed to a product-by-process.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. In this particular case, the etched substrate made by the process as claimed does not provide any additional changes to the structure compared to the etched substrate as taught by Uematsu.  Thus, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  
With regards to claim 18, Uematsu discloses the etched substrate according to Claim 16, wherein: the substrate is a glass sheet (Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu) in view of Eron (US Publication 2012/0007930; IDS dated 11/15/2021).
With regards to claim 2, Uematsu teaches the method according to Claim 1.
However, Uematsu is silent regarding wherein: the mask applicator is a digital flatbed printer.  
Eron teaches a mask applicator is a digital flatbed printer (FIG. 1 [0014-0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the digital flatbed printer as taught by Uematsu to apply the mask as taught by Uematsu with reasonable expectation of applying the mask to the whole surface of the glass ([0023]; Eron) as originally intended. 
With regards to claim 3, Uematsu, as combined with Eron, teaches the method according to Claim 2, wherein: the substrate (glass substrate; Uematsu) is loaded laterally onto a lateral mover of the digital flatbed printer (see FIG. 1; Eron).  
With regards to claim 4, Uematsu, as combined with Eron, teaches the method according to Claim 2, wherein: the mask is printed directly onto the substrate (page 20, “Etching mask formation method”; Uematsu).  
With regards to claim 12, Uematsu teaches the method according to Claim 1.  However, Uematsu is silent regarding wherein: at least one of the loading, applying, etching, and cleaning is performed automatically. 
Eron teaches a mask applicator is a digital flatbed printer (FIG. 1 [0014-0016]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the digital flatbed printer as taught by Uematsu to apply the mask as taught by Uematsu with reasonable expectation of applying the mask to the whole surface of the glass ([0023]; Eron) as originally intended.  Thus, the combination of Uematsu and Eron would teach at least the applying (step) is performed automatically (by the printer of Eron; FIG. 1).
With regards to claim 14, Uematsu teaches the method according to Claim 1.  However, Uematsu is silent regarding the method further comprising: remotely actuating at least one of the mask applicator and the etch applicator.  
Eron teaches a mask applicator is a digital flatbed printer (FIG. 1 [0014-0016]) wherein the mask applicator can be remotely actuating (via computer terminal 5a, [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the digital flatbed printer as taught by Uematsu to apply the mask as taught by Uematsu with reasonable expectation of applying the mask to the whole surface of the glass ([0023]; Eron) as originally intended.  Thus, the combination of Uematsu and Eron would teach at least the applying (step) is performed automatically (by the printer of Eron; FIG. 1).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu) in view of Duval (US Publication 2004/0050818; IDS dated 11/15/2021).
With regards to claim 5, Uematsu teaches the method according to Claim 1.  However, Uematsu is silent regarding wherein: the mask applicator is a screen printer.  
Duval teaches a mask applicator is a screen printer ([0041-0042]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known method of printing a mask such as those taught by Uematsu with another known method of printing a mask such as those taught by Duval with reasonable expectation of applying the mask as originally intended.
With regards to claim 6, Uematsu, as combined with Duval, teaches method according to Claim 5, wherein: the mask is printed onto a plurality of substrates ([0002]; Duval).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu) in view of Yamada et al. (JP 201278464 A; see machine translation; hereinafter Yamada).
With regards to claim 9, Uematsu teaches the method according to Claim 1. 
However, Uematsu is silent regarding wherein: the etch applicator is a sandblaster.  
Yamada teaches a method of etching onto a glass plate, wherein the etch applicator is a sandblaster (page 6, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known method of etching a plate (as taught by Uematsu) with another known method as taught by Yamada with reasonable expectation of etching as originally intended.
With regards to claim 10, Uematsu teaches the method according to Claim 1. 
However, Uematsu is silent regarding wherein: the etching of the substrate comprises: a dry etching process. 
Yamada teaches a method of etching onto a glass plate, wherein: the etching of the substrate comprises: a dry etching process (page 6, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known method of etching a plate (as taught by Uematsu) with another known method as taught by Yamada with reasonable expectation of etching as originally intended.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (TW 201627238 A; IDS dated 11/15/2021 Foreign Patent Cite No. 1; see translation provided by Applicant on 11/15/2021 for the citations below; hereinafter Uematsu) in view of Yoshizawa et al. (US Publication 2012/0115399; IDS dated 11/15/2021; hereinafter Yoshizawa).
With regards to claim 11, Uematsu teaches the method according to Claim 1.  However, Uematsu is silent regarding the method further comprising: loading the substrate vertically into the etch applicator.  
Yoshizawa teaches an etch applicator wherein, the method comprising loading the substrate vertically into the etch applicator.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known method of etching a plate (as taught by Uematsu) with another known method as taught by Yoshizawa with reasonable expectation of etching as originally intended.


Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on page 8, Applicant argues that Uematsu discloses that previous methods using a physical method would cause cracks in the glass while it was being etched, which is why Uematsu uses a chemical substance (paragraphs 5-6 of the description).  Uematsu was designed in order to overcome this previous problem and directly teaches using chemical compounds for the etching process instread of using a physical etching process.  Thus, the limitation of using a physical etching process in claims 1 an 15 renders the subsect specification novel, as compared to Uematsu.
The Examiner respectfully disagrees with Applicant’s argument because Uematsu does teach the claimed invention.  It is noted that the claim limitation was made in view of the 35 USC 112 rejection above.  Specifically, the limitation of “a physical etch applicator” was not clearly defined in the claim to specify what the applicator encompasses.  Thus, the Specification was used to interpret the meaning of “a physical etch applicator” as claimed, which is ““sandblaster, brittle blaster, or other mechanical or chemical etcher” as in the Specification, page 4, lines 8-9.  Because Uematsu teaches a chemical etcher, Uematsu is considered to teach the “physical etch applicator” as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853